UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
TERREL LARUE, }
)
Plaintiff, }
} No, 18 C 932

v. }

} Judge Rubén Castillo
DONALD MILLS, et al., )
)
Defendants. )

MEMGRANDUM OPINION AND ORDER

Terrell Larue (“Plaintiff”), a prisoner at Stateville Correctional Center (“Stateville”),
brings this action against the IHinois Department of Corrections (“IDOC”), IDOC Health
Administrator Donald Mills (“Miils”), IDOC Director John R. Baldwin (“Baldwin”), Ghaliah
Obaisi (“Obaisi”) as executor of the estate of Dr. Saleh Obaisi, who was an IDOC medical
doctor, former Stateville warden Randy Pfister (“Pfister”), current Stateville warden Walter
Nicholson (“Nicholson”), and Wexford Health Sources, Inc. (“Wexford”), alleging claims under
42 U.S.C, § 1983 and Illinois law. (R. 1, Compl.; R. 14-1, Second Am. Compl.) Before the Court
is Wexford and Obaisi’s (collectively, “the Wexford Defendants”) motion to dismiss (R. 31,
Wexford Defs.’ Mot.) and Nicholson, Mills, Baldwin, and IDOC’s (collectively, “the IDOC
Defendants”) motion to dismiss. (R. 37, IDOC Defs.’ Mot.) For the following reasons, both
motions are granted,

BACKGROUND

Plaintiff is a prisoner at Stateville. (R. 14-1, Second Am. Compl. § 15.) Since at least

2015, he complained to numerous medical professionals and administrators of pain and a bulge

in his left testicle. (/d.) Over time, his pain intensified and, as a result, he began to have trouble

 
walking, standing, sleeping, and breathing. (/d. { 16.) In October and November 2017, Plaintiff
filed two grievance reports, complaining of his worsening condition and about how his requests
for medical attention since 2015 had been ignored. Ud. Jf] 17-19.)

In November 2017, Plaintiff was examined by Dr. Saleh Obaisi, who diagnosed Plaintiff
with a hernia and told him that he would be sent for surgery. (/@ 419.) He was seen again by Dr.
Obaisi later that month because his pain had intensified. (7d. J 20.) Dr. Obaisi told Plaintiff that
he would be sent for surgery soon, (/d.) Thereafter, Plaintiff's pain continued to worsen and he
continued complaining to nurses and correctional officers regarding his condition. 7d. ¥J 21, 24.)
Plaintiff requested to see Mills, who informed him that he would look into it and let him know
when the surgery would take place. Vd. ¥ 23.) He also wrote letters to Pfister, who was the
warden at the time, but he never received any response. (/d. § 24.) Plaintiff was sent for surgery
on July 10, 2018, roughly eight months after his first visit with Dr. Obaisi. (/d@. | 25.) Plaintiff
complains of the delay in obtaining the surgery and of the pain he suffered as a result. ad. 4 26.)
He brings a Section 1983 claim for deliberate indifference to his serious medical needs in
violation of the Eighth Amendment against all defendants, a negligence claim against all
defendants, and a breach of contract claim against IDOC and Wexford. (/d. {] 27-57.)

PROCEDURAL HISTORY

Plaintiff filed a pro se complaint against Defendants on February 2, 2018. (R. 1, Compl.)
Counsel was appointed on May 25, 2018, and Plaintiff thereafter filed a first amended complaint.
(R. 11, First Am. Compl.) Several months later, Plaintiff sought leave to file a second amended
complaint, incorporating additional facts. (R. 14, Mot. Second Am. Compl.) Plaintiff properly
attached his proposed second amended complaint to his motion. (R. 14-1, Second Am. Compl )

Although leave was granted to file the second amended complaint (R. 22, Min. Order), Plaintiff

 
did not subsequently separately file it. The Court nevertheless considers the second amended
complaint attached to the motion as the operative complaint.

On February 8, 2019, the Wexford Defendants moved to dismiss Plaintiff's first amended
complaint in part despite that by then it had been superseded by the second amended one. (R. 31,
Wexford Defs.’ Mot. at 1.) On March 1, 2019, Plaintiff responded in opposition, without noting
the oversight. (R. 36, Resp. Wexford Defs.’ Mot.) The Wexford Defendants filed a reply on
March 15, 2019. (R. 40, Reply.) On the same day, the [DOC Defendants also moved to dismiss
the first amended complaint. (R. 37, IDOC Defs.’ Mot.) Plaintiff responded in opposition on
April 17, 2019 (R. 43, Pl.’s Resp. IDOC’s Mot.), and the IDOC Defendants filed their reply on
May 1, 2019. (R. 45, [DOC Defs.’ Reply.) Because the parties fully briefed the motions, and the
allegations of the second amended complaint do not vary from the allegations of the earlier one
in a way that affects this Court’s analysis on the motions, the Court construes them as if they had
been directed against the operative complaint.

LEGAL STANDARD

A motion under Rule 12(b)(6) “challenges the viability of a complaint by arguing that it
fails to state a claim upon which relief may be granted.” Firestone Fin. Corp. v. Meyer, 796 F.3d
822, 825 (7th Cir. 2015) (internal quotation omitted). In order to survive a motion to dismiss
under Rule 12(b)(6), the complaint must allege enough factual information to state a claim to
relief that is plausible on its face. Doe v. Vill. of Arlington Heights, 782 F.3d 911, 914 (7th Cir.
2015). “A claim has facial plausibility when the plaintiff pleads factual content which allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a

 
‘probability requirement, but it asks for more than a sheer possibility that a defendant has acted
unlawfully.” Jd. (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

When reviewing a 12(b)(6) motion, the Court accepts all well-pled facts as true and
views them in the light most favorable to the plaintiff. Camasta v. Jos A. Bank Clothiers, Inc.,
761 F.3d 732, 736 (7th Cir. 2014). However, mere conclusory statements are insufficient to
survive a motion to dismiss, and the Court is “not bound to accept as true a legal conclusion
couched as a factual allegation.” Ofson v. Champaign County, 784 F.3d 1093, 1099 (7th Cir.
2015) (internal quotation omitted).

ANALYSIS
I, Section 1983 Claim (Count I)

A. IDOC

The EDOC Defendants move to dismiss Plaintiffs Section 1983 claim against IDOC on
Eleventh Amendment immunity grounds and because it is not a “person” subject to suit under
Section 1983. (R. 37, IDOC Defs.’ Mot. at 3.) Plaintiff does not oppose the motion, and
accordingly waives the claim (R. 43, PI.’s Resp. IDOC Defs.’ Mot.). Alioto v. Town of Lisbon,
651 F.3d 715, 721 (7th Cir. 2011) (“We apply [the waiver/forfeiture rule] where a party fails to
develop arguments related to a discrete issue, and we also apply that rule where a litigant
effectively abandons the litigation by not responding to alleged deficiencies in a motion to
dismiss,”); accord Lee v. Ne. lil. Reg’! Commuter R.R. Corp., 912 F.3d 1049, 1053-54 (7th Cir.
2019). In any event, this Court agrees that IDOC is not subject to suit under Section 1983, and
therefore dismisses the claim against it. Will y. Mich. Dep’t of State Police, 491 U.S. 58, 71
(1989) (disallowing suit against state and its officials acting in their official capacity because

neither are “persons” under 42 U.S.C. § 1983); Pennhurst State Sch. & Hosp. v. Halderman, 465

 
U.S. 89, 100-01 (1984) (in absence of consent, suit against state or its agencies or departments is
barred by Eleventh Amendment).

B. Nicholson and Baldwin

The IDOC Defendants also move to dismiss Plaintiff's Section 1983 claim against
Nicholson and Baldwin on the basis that Plaintiff fails to allege that either were personally
involved in his course of medical care or otherwise made aware of it. (R. 37, IDOC Defs.’ Mot.
at 3.) Plaintiff opposes the motion, arguing that he sufficiently supports his claim with
allegations that he made a series of formal and informal complaints over a two-year period
during which Nicholson was Stateville’s warden and Baldwin was IDOC’s director. (R. 43, Pl.’s
' Resp. Defs.’ Mot. at 2-3.)

It is well settled that Section 1983 liability is “premised on the wrongdoer’s personal
responsibility.” Kuhn v. Goodlow, 678 ¥.3d 552, 555-56 (7th Cir, 2012). “[I]n order to hold an
individual defendant liable under § 1983 for a violation of an inmate’s constitutional rights, the
inmate must show that the defendant was personally responsible for that violation.” Rasho v.
Elyea, 856 F.3d 469, 478 (7th Cir. 2017), reh’g denied (May 5, 2017). “A defendant will be
deemed to have sufficient personal responsibility if he directed the conduct causing the
constitutional violation, or if it occurred with his knowledge or consent.” /d. (internal quotation
omitted). Although an official cannot be personally liable for a section 1983 claim “under a
theory of respondeat superior,” he can be held personally responsible if he knew about the
conduct that caused the constitutional violation and “facilitate [d] it, approve[d] it, condone[d] it,
or turnfed] a blind eye.” Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995) (quoting Jones v.
City of Chi., 856 F.2d 985, 992 (7th Cir. 1988)); accord Arnett vy. Webster, 658 F.3d 742, 757

(7th Cir. 2011).

 
Under these authorities, Plaintiff's allegations as to Nicholson and Baldwin fail to state a
claim. Holding a supervisory role at the prison alone cannot support the claim, and Plaintiff fails
to allege any knowledge of or participation in the series of events about which Plaintiff
complains. Gentry, 65 F.3d at 561. Without any allegation that Plaintiff compiained to either
defendant about his perceived delay in obtaining medical care or that either defendant was
otherwise made aware of his complaints, he fails to allege any basis upon which either could be
personally lable. Accordingly, the Section 1983 claim against Nicholson and Baldwin is
dismissed without prejudice to its potential reassertion after further discovery.

Il. Negligence (Count ID

A. © The IDOC Defendants

According to the IDOC Defendants, Plaintiff's negligence claim should be dismissed
against Nicholson, Baldwin, and Mills because they are entitled to sovereign immunity under
Illinois law. (R. 37, IDOC Defs.’ Mot. at 4-5 (citing among others 745 ILL. Comp. STAT. § 5/1).)
Plaintiff opposes the motion as to Nicholson, Baldwin, and Mills on the basis that his claims are
not official capacity claims, but individual ones, for which he says sovereign immunity does not
apply. (R. 43, Pl.’s Resp. Defs.’ Mot. at 2-3 (citing Bullock v. Barham, 957 F. Supp. 154, 156
(N.D. Ill. March 12, 1997)).) The distinction Plaintiff makes, however, speaks to Eleventh
Amendment immunity, not to immunity under Illinois law. See Bullock, 957 F. Supp. at 156.

As the IDOC Defendants correctly observe, under Illinois law, IDOC, as a state agency,
is immune from suit except as provided in certain inapplicable circumstances. 745 ILL, COMP.
STAT. § 5/1. Similarly, Nicholson, Baldwin, and Mills are also entitled to sovereign immunity
under [linois law because the claims against them are effectively claims against Illinois. Currie

v. Lao, 592 N.E.2d 977, 979-80 (lil. 1992}. Under Illinois law, a claim is considered one against

 
the state for sovereign immunity purposes where “there are (1) no allegations that an agent or
employee of the State acted beyond the scope of his authority through wrongful acts; (2) the duty
alleged to have been breached was not owed to the public generally independent of the fact of
State employment; and (3) where the complained-of actions involve matters ordinarily within
that employee’s normal and official functions of the State, then the cause of action is only
nominally against the employee.” Healy v. Vaupel, 599 N.E.2d 1240, 1247 (Ill. App. Ct. 1990)
{internal quotation omitted). Here, Plaintiff does not allege that either Nicholson, Baldwin, or
Mills acted outside of the scope of their authority, and the sole source of the duty they are
alleged to have breached—the provision of medical care—is based on their employment with the
state. (R. 14-1, Second Am. Compl. ff 7, 10, 11, 22-23.) Likewise, the actions of which Plaintiff
complains involve matters that are ordinarily within their normal professional functions as IDOC
employees. Healy, 549 N.E.2d at 1247. Accordingly, Plaintiff's negligence claim is dismissed
against the IDOC Defendants.

B. The Wexford Defendants

The Wexford Defendants move to dismiss Plaintiff's negligence claim for failure to
attach an affidavit and physician’s report attesting that the claim has merit in accordance with
735 ILL. COMP. STAT. § 5/2-622 (“Section 2-622”). (R. 31, Wexford Defs.’ Mot. at 3-5.)
According to Defendants, because Plaintiff's claim is premised on allegations of inadequate
medical care, it amounts fo one for medical negligence and must be accompanied by the requisite
certification. (/d.) Plaintiff opposes the motion, arguing that his claim is one for ordinary—not
medical—negligence because the deviation from the standard of care he alleges is “so obvious
that anyone could have determined that Plaintiff required medical treatment.” (R. 36, Pl’s Resp.

Wexford Defs.’ Mot. at 2.) According to Plaintiff, because his claim is not focused on the

 
adequacy of his medical care, but rather on the delay in obtaining it, the statutory requirements of
Section 2-622 do not apply. (/d. at 3.)

Whether a claim requires a Section 2-622 report depends on whether the claim is one “in
which the plaintiff seeks damages for injuries or death by reason of medical, hospital, or other
healing art malpractice.” Woodard v. Krans, 600 N.E.2d 477, 486 (IU. App. Ct. 1992) (quoting
735 ILL. Comp, STAT. § 5/2-622), In making this determination, Illinois courts consider: (1)
whether the standard of care involves procedures not within the grasp of the ordinary lay juror,
(2) whether the activity is inherently one of medical judgment, and (3) the type of evidence that
will be necessary to establish the plaintiffs case. Williams v. Athletico, Ltd., 74 N.E.3d 1047,
1054 (Ill. App. Ct. 2017). Hlinois courts identify three types of negligence suits that are typically
directed at medical providers, and only the third of these is exempted from the requirements of
Section 2-622. Woodard, 600 N.E.2d at 487-88. These types of suits are: “(1} malpractice suits
requiring expert testimony; (2) malpractice cases not requiring expert testimony; and (3)
negligence suits, essentially common-law in character, that happen to be directed against health
care providers,” /d. The type of case against a health care provider that does not require a Section
2-622 report is “an exceptional one.” fd. at 488.

Here, Plaintiff alleges that Defendants breached their duty of care by failing to properly
monitor his condition, not adequately questioning him about his symptoms, not adequately
examining him in a reasonable time, ignoring information he provided, not providing follow-up
care or investigation into his symptoms or possible surgery, not referring him to a surgeon, not
managing his pain, and failing to oversee and supervise the provision of health care at Stateville.
(R. 14-1, Second Am. Compl. § 39.) He alleges that Defendants knew of his condition, failed to

meet their obligations to provide him appropriate healthcare, and knew or should have known

 
that their actions would result in a foreseeable risk of harm to him. (/d. FJ 40, 45-46.) He adds
that as a result of Defendants’ inaction despite his pleas for treatment, he suffered continuous
pain, and had difficulty walking, sleeping, and performing daily tasks. Ud. 4 47.)

From these allegations the Court readily concludes that Plaintiff's claim is one of
medical, not ordinary, negligence. Plaintiff's argument notwithstanding, his claim is not like the
one in Thomas ex rel. Smith v. Cook County Sheriff, 401 F. Supp. 2d 867 (N.D. IL. 2005), where
the plaintiff was alleged to be so obviously seriously ill with flu-like symptoms that anyone
would have observed he needed urgent medical attention. Instead, Plaintiff complains of the
decisions made in obtaining and acting on information from Plaintiff, determining Plaintiffs
course of treatment, and otherwise overseeing the provision of his medical care for hernia and
pain management. (R. 14-1, Second Am. Compl. Jf 39-47.) Whether an eight-month period from
Plaintiff's diagnosis to his surgery was reasonable is not something within the grasp of an
ordinary lay juror. Williams, 74 N.E.3d at 1055. Similarly, whether the Wexford Defendants
acted negligently in their provision of or failure to provide treatment requires an assessment of
the severity of Plaintiff's condition and the proper treatment for it, both of which are inherently
matters of medical judgment. /d. Finally, because Plaintiff's claim turns on the failure to provide
adequate medical care, it appears he will need to establish that Defendants “failed to employ the
degree of knowledge, skill, and ability that a reasonable [medical professional] would employ
under similar circumstances,” which will involve calling upon an expert. /d. Plaintiff's claim is
therefore subject to the requirements of Section 2-622.

Under the Illinois statute, failure to abide by Section 2-622’s requirements “shall be
grounds for dismissal[.]” 735 ILL. Comp. STAT. § 5/2-622(g). While dismissal is mandatory,

courts have discretion to dismiss with or without leave to amend. Sherrod v. Lingle, 223 F.3d

 
605, 613 (7th Cir, 2000), “Amendments to pleadings are to be liberally allowed to enable
medical malpractice actions to be decided on their merits rather than on procedural technicalities.
The test is the furtherance of the ends of justice.” Fox v. Gauto, 995 N.E.2d 1026, 1031 (Ill. App.
Ct. 2013) (internal quotation omitted). Accordingly, the claim is dismissed against the Wexford
Defendants, and Plaintiff is given forty-five days from the date of this order to file an amended
complaint which properly asserts this claim.

fi. Breach of Contract (Count HI)

Plaintiff alleges that Wexford breached its duty under its contract with IDOC to ensure
that all inmates received adequate medical care when it failed to timely provide services to him.
(R. 14-1, Second Am. Compl. { 53-54.) According to Plaintiff, given the nature of the contract
between IDOC and Wexford (the “IDOC Contract”), he is a third-party beneficiary of it under
lilinois law. Ud.) The Wexford Defendants dispute Plaintiff's characterization, and accordingly
move to dismiss the claim for lack of standing. (R. 31, Wexford Defs.’ Mot. at 3.) The IDOC
Defendants subsequently also moved to dismiss the claim, incorporating the Wexford
Defendants’ arguments, and asserting both Eleventh Amendment immunity and that the State
Lawsuit Immunity Act, 745 ILL. Comp. STAT. 5/1, prohibits the claim unless it is brought in the
Illinois Court of Claims. (R. 37, IDOC Defs.’ Mot. at 6.) Plaintiff incorporates his previously
asserted standing argument in opposition, but fails to respond to IDOC’s other arguments. (R. 43,
PL.’s Resp. IDOC Defs.’ Mot. at 3-5.)

According to Defendants, the IDOC Contract expressly rejects any assertion that it gives
rise to third-party beneficiaries. (R. 31, Wexford Defs.’ Mot. at 6-7; R. 37, IDOC Defs.’ Mot. at
6.) They attach an excerpt of the contract to their motion. (R. 31, Wexford Defs.’ Mot., Ex. 1,

IDOC Contract Excerpt.) As Defendants see it, therefore, any benefits Plaintiff obtains under the

10

 
IDOC Contract are incidental, and do not give him standing to sue. (R. 31, Wexford Defs.’ Mot.
at 8.) Plaintiff argues in opposition that by filing only an excerpt of the contract, Defendants have
not demonstrated that the provision they cite is unambiguous and enforceable. (R. 36, Pl.’s Resp.
Wexford Defs.’ Mot. at 4.) Defendants reply by filing the entire contract, maintaining it is not
ambiguous, and insisting that its express declaration of the parties’ intent controls. (R. 40,
Wexford Defs.’ Reply at 4; R. 40-1, Ex. 1, IDOC Contract.)

lilinois law recognizes two types of third-party beneficiaries, intended and incidental.
Carlson v. Rehab. Inst. of Chi., 50 N.E.3d 1250, 1256 (Ill. App. Ct. 2016). Unlike an incidental
beneficiary, who has no rights under a contract, “[a]n intended beneficiary is intended by the
parties to the contract to directly benefit for the performance of the agreement; under the contract
an intended beneficiary has rights and may sue.” /d. Express language in the contract identifying
the third-party beneficiary is the best evidence of intent to benefit that party, but an implied
showing may be made where the implication that the contract applies to third parties is so strong
as to be practically an express declaration. Quinn v. McGraw-Hill Cos., 168 F.3d 331, 334 (7th
Cir. 1999) (construing Illinois law). “[T]here is a strong presumption against creating rights in a
third-party beneficiary. To overcome this presumption, the intent to benefit a third party must
affirmatively appear from the language of the contract and the circumstances surrounding the
parties at the time of execution.” Wallace v. Chi. Housing Auth., 298 F. Supp. 2d 710, 724 (N.D.
Ill. 2003) (applying Illinois law).

The Court notes at the outset that it may consider the IDOC contract without converting
the motion to dismiss to one for summary judgment because Plaintiff's complaint referred to and
rests on it. Brownmark Films, LLC v. Comedy Partners, 682 ¥.3d 687, 690 (7th Cir. 2012) (“It is

well settled that in deciding a Rule 12(b)(6) motion, a court may consider documents attached to

i

 
a motion to dismiss if they are referred to in the plaintiff's complaint and are central to his
claim.” (internal quotation and alteration omitted.)). Paragraph 4.24 of the IDOC Contract
provides, “The Parties do not intend to create in any other individual or entity, offender or
patient, the status of third party beneficiary, and this Contract shall not be construed as to create
such status.” (R. 31, Wexford Defs.’ Mot. at Ex. 1; R. 40-1, Wexford Defs.’ Reply at Ex. 1.) By
its plain terms then, the IDOC Contract rejects an intent to benefit anyone other than its parties.
Flournoy v. Ghosh, No. 07 C 5297, 2010 WL 1710807, at *2-3 (N.D. Ill. Apr. 27, 2010)
(rejecting similar argument and finding IDOC-inmate plaintiff was only incidental beneficiary
under contract). Clear and unambiguous contracts must be enforced as written, and the “meaning
of the contract, as well as the intention of the parties must be gathered from the document
without the assistance of extrinsic aids.” Motorola Sols., Inc. v. Zurich Ins. Co., 33 N.E.3d 917,
941 (Hil. App. Ct. 2015).

Nor has Plaintiff pointed to any other facts or circumstances challenging the
enforceability of the cited provision or strongly suggesting that [DOC or Wexford intended to
benefit Plaintiff so “as to be practically an express declaration.” Quinn, 168 F.3d at 334. Because
the IDOC contract plainly and unambiguously disavows the existence of third-party
beneficiaries, and Plaintiff fails to otherwise support his asserted third-party beneficiary status,
Plaintiff lacks standing to bring the contract claim he asserts. Carlson, 50 N.E.3d at 1254;
Flournoy, 2010 WL 1710807, at *2-3. Accordingly, Defendants’ motions to dismiss the breach
of contract claim are granted without reaching their additional arguments,

CONCLUSION
For the foregoing reasons, the Wexford Defendants’ motion to dismiss (R. 31, Wexford

Defs.’ Mot.) and the IDOC Defendants’ motion to dismiss are GRANTED. (R. 37, IDOC Defs.’

12

 
Mot.) Plaintiff's Section 1983 claim (Count I) is DISMISSED with prejudice against IDOC, and
without prejudice as to Nicholson and Baldwin. Plaintiff's breach of contract claim against all
defendants and his negligence claim against the IDOC Defendants are DISMISSED with
prejudice. Plaintiff's negligence claim against the Wexford Defendants is DISMISSED without
prejudice. Plaintiff is granted forty-five days leave from the date of this order to file an amended
complaint consistent with this opinion. A status hearing is set for September 18, 2019, at 9:45

a.m. The parties are DIRECTED to exhaust all settlement possibilities prior to the status hearing.

 

ENTERED:

 

“Judge Rubén Castillo
United States District Court

Dated: July 15, 2019

13

 
